HamiltoN, Judge,
delivered tbe following opinion:
It is conceded that nine barrels of codfish were carried on deck contrary to the contract of affreightment. The court cannot say that there is a preponderance of the evidence that more was on deck. It is true the heavy barrels could not have been jettisoned whilp water was pouring over the vessel, but a storm may well have variations of intensity making jettison possible, and the court is satisfied that the bulk of libellant’s codfish was *238stored in tbe bold before tbe “Ernestina” left San Juan and was later properly jettisoned. Tbe libellant bas not sustained bis contention by a preponderance of tbe evidence.
As to tbe value of tbe nine barrels there is more doubt. The-leaking of barrels may injure tbeir contents, but tbis is not shown satisfactorily in tbe case at bar. So tbe price of certain codfish of plaintiff was low, but that was for special reasons connected with competition. Being in leaky condition, however, tbe fish could not have been in tbe best condition or regarded .as first class. A fair deduction from tbe evidence would average tbe value of tbe nine barrels between tbe highest and • lowest prices, say $35 per barrel, and a decree will be entered for tbis .amount, and costs.
It is so ordered.